Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 8/23/2018, wherein claims 1-9 are pending and claims 6-9 are withdrawn. 

Election/Restrictions
Applicant’s election of group I, claims 1-5 in the reply filed on 12/7/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 9/1/2017. It is noted, however, that applicant has not filed a certified copy of the FR1758088 application as required by 37 CFR 1.55. The applicant has filed a certified copy of FR1758084 (rather than FR1758088) which does not appear to disclose the same subject matter as the present application.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  

Regarding claim 1, line 10, “the intermediate unwinder” should be written as “the horizontal intermediate unwinder” to maintain antecedent basis.
Regarding claim 1, line 13, “the final unwinder” should be written as “the final horizontal unwinder” to maintain antecedent basis.
Regarding claims 2-5, “A method according to claim 1” should be written as “The method according to claim 1” to maintain antecedent basis.
Regarding claim 2, “the sheet-forming turntable” should be written as “the horizontal sheet-forming turntable” to maintain antecedent basis.
Regarding claim 2, “the preform-forming turntable” should be written as “the horizontal preform-forming turntable” to maintain antecedent basis.
Regarding claim 3, “the final unwinder” should be written as “the final horizontal unwinder” to maintain antecedent basis.
Regarding claim 3, “the preform-forming turntable” should be written as “the horizontal preform-forming turntable” to maintain antecedent basis.
Regarding claim 4, “the intermediate unwinder” should be written as “the horizontal intermediate unwinder” to maintain antecedent basis.
Regarding claim 5, “said preform” should be written as “said annular textile preform”. 
 Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear what is meant by “k is a predetermined constant or variable factor corresponding to regulating the servocontrol of the quantity of helical fiber sheet…”. The examiner reviewed the specification and does not find an explanation of this feature. Please clarify.
Claim 3 recites the limitation "the servocontrol" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the quantity of helical fiber sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the number of turns of helical fiber sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the end of each cycle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 2 are allowable over the prior art of record. No prior art was found to teach, along with the other claim limitations, the speeds controlled as claimed in claim 1 along with the horizontal intermediate unwinder positioned on the horizontal intermediate turntable.
Claims 3-5 are free of prior art and would be allowable if written to overcome the 112(b) rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olry et al. (U.S. Patent No. 6009605), Le Costaquec (U.S. 20150273811), and Duval et al. (U.S. Patent No. 6183583)  disclose methods of forming an annular textile preform by needling including at least one turntable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732           

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732